IN THE SUPREME COURT OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,                   )
                                       )     No. 100029-4
                   Petitioner,         )
                                       )
      v.                               )     En Banc
                                       )
DAVIEL DAVIS CANELA,                   )
                                       )
                   Respondent.         )
                                       )     Filed March 17, 2022

      JOHNSON, J.—This case involves a challenge first raised in the Court of

Appeals to the sufficiency of an information charging attempted first degree

murder. The issue is whether premeditation is an essential element of attempted

first degree murder that must be alleged in the charging document. At trial, a jury

found Daviel Davis Canela guilty of attempted first degree murder and of second

degree unlawful possession of a firearm.

      Mr. Canela appealed his conviction on multiple grounds. The Court of

Appeals vacated the conviction for attempted first degree murder, finding that
State v. Canela, No. 100029-4


premeditation is an essential element in a charge of attempted first degree murder.

This is the only issue before us.1

       We reverse the Court of Appeals and hold premeditation is not an essential

element that must be included in a charging document for attempted first degree

murder.

                         FACTS & PROCEDURAL HISTORY 2

       On March 29, 2018, Victor Garcia and his girlfriend, Zeima Cadenas

Quintero, were outside of an apartment complex where Mr. Garcia’s sister lived,

moving Ms. Cadenas Quintero’s belongings from a van into her car. Mr. Canela,

an acquaintance of the couple, approached and began speaking with Mr. Garcia.

Ms. Cadenas Quintero turned away to continue moving items but overheard Mr.

Canela state that Mr. Garcia had been “X[-]ed out.”3 She heard gunshots and

turned to see Mr. Canela holding a gun with his arm extended toward Mr. Garcia.




       1
           The Court of Appeals affirmed Mr. Canela’s conviction for unlawful possession of a
firearm. We denied Mr. Canela’s petition for review on this issue. The Court of Appeals did not
address Mr. Canela’s other assignments of error, directing instead that they could be argued at
the trial court on remand.
         2
           The facts are largely irrelevant to the legal issue presented in this case but are
summarized here.
         3
           Ms. Cadenas Quintero testified that this phrase referred to dismissal from a gang,
implying that Mr. Garcia had “snitched on somebody or something.” 1 Report of Proceedings
(Oct. 16, 24-26, 29-30, 2018) at 301.


                                               2
State v. Canela, No. 100029-4


According to Ms. Cadenas Quintero, Mr. Canela “smirk[ed]” and ran away. 1

Report of Proceedings (Oct. 16, 24-26, 29-30, 2018) (RP) at 294.

       Three other people witnessed the shooting. Two teenaged boys heard the

gunshots and saw a man wearing a gray hoodie and blue jeans as he ran away

down an alley. Another witness, Josef Stueckle, spoke with Mr. Canela and Mr.

Garcia shortly before the shooting, offering them cigarettes. He then entered a

friend’s adjacent apartment to return a borrowed lighter and reemerged to hear Mr.

Canela shout, “[W]eren’t you X[-]ed out?” 1 RP at 333. Mr. Stueckle observed Mr.

Canela firing shots in his direction as Mr. Garcia fell to the ground.

       All four witnesses remained at the scene and gave statements to the police.

Both Ms. Cadenas Quintero and Mr. Stueckle were able to identify Mr. Canela as

the shooter. Mr. Garcia, shot twice, was transported to the hospital and survived

the shooting.

       Later that day, police located Mr. Canela at an apartment located a few

blocks away. After obtaining a search warrant for the apartment, police found a

gray hoodie and a .22 caliber revolver with a leather holster hidden in a toilet tank.

Three other guns were found in a wall cutout behind the bathroom mirror.




                                          3
State v. Canela, No. 100029-4


       Mr. Canela was charged with one count of attempted first degree murder and

one count of unlawful possession of a firearm in the second degree. The amended

charging document for attempted first degree murder at issue here read as follows:

                                        COUNT I
              ATTEMPTED MURDER IN THE FIRST DEGREE, [RCW
       9A.28.020(1) AND 9A.32.030(1)(a)], A CLASS A FELONY,
       maximum penalty of LIFE and $50,000, committed as follows:
              That the said Daviel Davis Canela in the County of Franklin,
       State of Washington, on or about March 29, 2018, then and there, with
       intent to commit the crime of Murder in the First Degree, committed
       an act, to wit: did shoot the victim with a handgun, which was a
       substantial step toward that crime.

Clerk’s Papers (CP) at 9 (alteration in original). Mr. Canela did not object to the

amended information in the trial court.

       The trial court instructed the jury that in order to convict Mr. Canela of

attempted first degree murder they needed to find

              (1) That on or about March 29, 2018, the defendant did an act
       that was a substantial step toward the commission of Murder in the
       First Degree,
              (2) That the act was done with the intent to commit Murder in
       the First Degree; and
              (3) That the act occurred in the State of Washington.

CP at 27. The jury was also provided the definition of “first degree murder”: a

person “commits the crime of murder in the first degree when, with a premeditated

intent to cause the death of another person, he or she causes the death of such

person or of a third person.” CP at 24. The jury found Mr. Canela guilty of both

attempted first degree murder and second degree unlawful possession of a firearm.


                                           4
State v. Canela, No. 100029-4


       On appeal, Mr. Canela made 12 assignments of error.4 He argued that (1) the

State had not made a timely disclosure of witness contact information and criminal

histories, (2) the State had failed to disclose Mr. Stueckle’s entire criminal history, 5

(3) the prosecutor had committed misconduct during closing arguments by citing

information not in evidence, (4) the trial court had erred in not instructing the jury

on unanimity as to which firearm was used by the defendant, (5) cumulative error

had deprived Mr. Canela of a fair trial, (6) due to a missing stipulation, the firearm

conviction was not supported by sufficient evidence, (7) the trial court erred in

ordering Mr. Canela to have no contact with known gang members, (8) the trial

court erred by ordering Mr. Canela to possess no “gang paraphernalia,” (9) the trial

court erred by ordering Mr. Canela to pay supervision fees as a community custody

condition, (10) the trial court erred in ordering interest to accrue on nonrestitution

legal fees, (11) the Washington Supreme Court’s holding in State v. Blake, 197

Wn.2d 170, 481 P.3d 521 (2021), required resentencing due to Mr. Canela’s

offender score incorporating a prior conviction for simple drug possession, and




       4
          Two of the assignments of error—that there was an error in Mr. Canela’s offender score
and, notably, that the charging document was constitutionally inadequate due to the omission of
premeditation—were not included in the initial brief to the Court of Appeals. They were made in
supplemental briefs prior to the Court of Appeals decision.
        5
          Mr. Canela had previously moved for a new trial regarding these first two assignments
of error. Following oral arguments, the trial court found misconduct by the State but concluded
that Mr. Canela had failed to show these violations materially affected his right to a fair trial.


                                                5
State v. Canela, No. 100029-4


(12) the charging document was constitutionally defective as to the charge of

attempted first degree murder.

       The Court of Appeals agreed with Mr. Canela regarding error in the

charging document. Relying on language in State v. Vangerpen, 125 Wn.2d 782,

888 P.2d 1177 (1995), and the holding of State v. Murry, 13 Wn. App. 2d 542, 465

P.3d 330, review denied, 196 Wn.2d 1018 (2020), cert. denied, 141 S. Ct. 1502

(2021), the Court of Appeals found that premeditation was “an element of first

degree attempted murder for charging purposes, if not for conviction purposes.”

State v. Canela, No. 36763-1-III, slip op. at 12 (Wash. Ct. App. May 6, 2021)

(unpublished), https://www.courts.wa.gov/opinions/pdf/367631_unp.pdf. The

Court of Appeals noted that premeditation was not an element of the crime of

attempted murder in the first degree but reasoned that, for charging purposes,

omission of premeditation meant that an information “‘would fail to state a

crime.’” Canela, slip op. at 14 (quoting Murry, 13 Wn. App. 2d at 553). Based on

this, the Court of Appeals reversed Mr. Canela’s conviction for attempted first

degree murder without prejudice to refile. 6


       6
         The Court of Appeals concluded that there was no reversible error for the State’s failure
to provide witness information and criminal histories and that Mr. Canela had waived any
objection to the prosecutor’s improper reference to facts outside of evidence. Canela, slip op. at
24, 26. Additionally, the Court of Appeals affirmed the firearms conviction and found no
cumulative error. Canela, slip op. at 34, 11 n.2. The Court of Appeals remanded the challenges
to community custody conditions, costs, and offender score to the trial court to be raised at Mr.
Canela’s resentencing, noting that the State had conceded error on all of these issues except for
the community custody supervision fees. Resp. to Suppl. Br. re State v. Blake at 1 (Wash. Ct.


                                                6
State v. Canela, No. 100029-4


       The State filed a motion for reconsideration—citing this court’s March 18,

2021, decision in State v. Orn, 197 Wn.2d 343, 482 P.3d 913 (2021). The State

submitted the case to the court as an additional authority on March 24, but the

Court of Appeals opinion did not reference Orn. In its motion, the State argued

that Orn clarified the law by expressly defining the essential elements of

attempted first degree murder as requiring only intent to commit a crime and

taking a substantial step. The Court of Appeals denied the motion.

       Both Mr. Canela and the State petitioned for review of the Court of

Appeals decision. We accepted review on the State’s petition.7

                                          ANALYSIS

       We review allegations of constitutional violations—such as inadequate

charging in an information—de novo. State v. Siers, 174 Wn.2d 269, 273-74, 274

P.3d 358 (2012).




App. No. 36763-1-III (2021)); Resp’t’s Br. (Wash. Ct. App. No. 36763-1-III (2020)) at 37, 38-
39.
        7
          Mr. Canela sought review on several issues, including (1) whether the failure of the
State to provide Mr. Stueckle’s criminal history prior to trial resulted in a due process violation,
(2) whether Mr. Stueckle’s undiscovered criminal history was material impeachment evidence
requiring a new trial, (3) whether the prosecutor’s reference to matters outside of evidence
during closing deprived Mr. Canela of a fair trial, (4) whether a combination of errors
cumulatively deprived Mr. Canela of a fair trial, and (5) whether due process and the law of the
case doctrine required reversal of the jury’s verdict on the firearm count.


                                                  7
State v. Canela, No. 100029-4


       The standards for adequacy of a charging document are determined under

the Sixth Amendment to the United States Constitution, under article I, section 22

of the Washington Constitution, and by Superior Court Criminal Rule (CrR) 2.1.

Under the Sixth Amendment, an accused person in a criminal prosecution “shall

enjoy the right . . . to be informed of the nature and cause of the accusation.”

Article I, section 22 of the state constitution similarly authorizes “the right . . . to

demand the nature and cause of the accusation against him, to have a copy

thereof.” CrR 2.1(a) specifies that an information “shall be a plain, concise and

definite written statement of the essential facts constituting the offense charged.”

       These standards have led to the development of the “essential elements”

rule. The rule establishes that, to be constitutionally adequate, a charging document

must contain all essential elements of the charged crime. Essential elements are

those elements of a crime “‘necessary to establish the very illegality of the

behavior charged.’” State v. Zillyette, 178 Wn.2d 153, 158, 307 P.3d 712 (2013)

(internal quotation marks omitted) (quoting State v. Ward, 148 Wn.2d 803, 811, 64

P.3d 640 (2003)). The main purpose of the essential elements rule “is to give

notice to an accused of the nature of the crime that he or she must be prepared to

defend against.” State v. Kjorsvik, 117 Wn.2d 93, 101, 812 P.2d 86 (1991).

       A defendant may raise an objection to charging documents at any time, but

this court has established a presumption in favor of the validity of charging



                                            8
State v. Canela, No. 100029-4


documents when the challenge is made after conclusion of the trial. In Kjorsvik, we

set out a two-pronged test for posttrial challenges to charging documents: “(1) [D]o

the necessary facts appear in any form, or by fair construction can they be found, in

the charging document; and, if so, (2) can the defendant show that he or she was

nonetheless actually prejudiced by the inartful language which caused a lack of

notice?” 117 Wn.2d at 105-06. Since Mr. Canela raised this issue for the first time

in the Court of Appeals, this standard applies if the information lacked any

essential elements or facts. 8

       This court dealt with the essential elements of attempted first degree murder

recently in Orn. On appeal from Nicholas Orn’s conviction for attempted first

degree murder, we held that premeditation was not an essential element of

attempted first degree murder when analyzing a to-convict instruction. “[W]hile a

to-convict instruction for an attempt crime must contain [the] essential elements, it

need not also set out the elements of the substantive crime attempted.” Orn, 197

Wn.2d at 362. Instead, a to-convict instruction for attempt was adequate as long as

a separate jury instruction defined the underlying crime. The Orn court held that

the only “essential elements” of attempt are “‘(1) intent to commit a specific crime


       8
          However, as discussed below, Orn holds that premeditation is not an essential element
for attempted first degree murder. We therefore need not analyze the charging documents in this
case of attempted first degree murder under Kjorsvik. That test more appropriately applies when
facts are omitted from a charging document or when a defendant was prejudiced by “inartful
language” in an information. Here, we find no omissions, and Mr. Canela has not argued that he
suffered prejudice at trial.


                                               9
State v. Canela, No. 100029-4


and (2) any act constituting a substantial step toward the commission of that

crime.’” 197 Wn.2d at 362 (quoting State v. Nelson, 191 Wn.2d 61, 71, 419 P.3d

410 (2018)). When Mr. Orn requested the inclusion of “premeditation” in the jury

instruction, the trial court denied the request, noting that “this would be

‘redundant’ because ‘the definition of [first-degree] murder includes

premeditation.’” Orn, 197 Wn.2d at 362-63 (alteration in original). This court

affirmed that denial and held there was “no error” in omitting premeditation. Orn,

197 Wn.2d at 363.

       In the present case, Mr. Canela urges us to disregard our reasoning in Orn

and follow Vangerpen and Murry instead. In Vangerpen, the State had charged Mr.

Vangerpen with attempted murder in the first degree after he pulled a cocked gun

on a police officer during a traffic stop. While the information cited to the statutes

for criminal attempt and first degree murder, no allegation of premeditation was

made in the charging documents. After the State had rested its case at trial, the

defendant moved to dismiss the charge based on insufficiency of the information.

The prosecution agreed that premeditation should have been included in the

charging document, and the court allowed the State to amend the information to

include premeditation. On appeal, we held that amendment of a charging document

after the State has rested its case is “per se prejudicial error.” Vangerpen, 125

Wn.2d at 791.



                                          10
State v. Canela, No. 100029-4


       During the discussion of whether the State could amend its charging

documents, we noted that the information had actually charged Mr. Vangerpen

with attempted second degree murder by “accidentally omitt[ing] an element of

that crime and thereby inadvertently list[ing] the statutory elements of only

attempted murder in the second degree.” Vangerpen, 125 Wn.2d at 792. Because

the case focused on the prosecution’s effort to amend the information to include

premeditation, the issue of whether premeditation is an essential element of

attempted first degree murder was neither at issue nor decided. None of the parties

to the case presented arguments on why premeditation needed to be included as an

essential element; all parties simply agreed on the point, not raising it as an issue.

       In his arguments, Mr. Canela argues that Vangerpen recognized

premeditation as an essential element for attempted first degree murder. However,

because the actual issue and holding of Vangerpen focused on when charging

documents could be amended, Vangerpen does not control when analyzing a

challenge to an information.

       Subsequent to Vangerpen, a Court of Appeals case has held that

premeditation is an essential element when charging the crime of attempted murder

in the first degree. In Murry, the State charged Roy Murry with attempted first

degree murder in connection with multiple counts of aggravated first degree

murder and first degree arson. Treating Vangerpen as controlling precedent, the



                                           11
State v. Canela, No. 100029-4


Court of Appeals determined that the omission of premeditation from a charge of

attempted first degree murder would “fail to state a crime.” Murry, 13 Wn. App. 2d

at 553. The Court of Appeals reasoned that, although there are three ways to

commit first degree murder—premeditated murder, felony murder, and extreme

indifference murder—it is only possible to attempt first degree premeditated

murder because there is no intent to kill for either felony murder or extreme

indifference murder. “Thus, a charging document that merely states that a

defendant took a substantial step toward committing first degree murder would fail

to state a crime unless premeditated murder was identified as the basis for the

charge.” Murry, 13 Wn. App. 2d at 553.

       The Murry opinion did note that “premeditation actually is not an element of

attempted first degree murder” but interpreted Vangerpen as requiring that

“premeditation was an element of attempted first degree murder for charging

purposes.” Murry, 13 Wn. App. 2d at 551 (footnote omitted), 552. Therefore,

despite acknowledging premeditation is not an element, the Murry court reversed

the conviction based on its omission.

       We disagree. In the present case, Mr. Canela relies on Vangerpen and Murry

and draws a distinction to the holding in Orn. He argues that Orn, while correctly

defining the essential elements of attempted first degree murder for the to-convict

instruction, has no relevance to charging documents. Mr. Canela premises this



                                         12
State v. Canela, No. 100029-4


argument on the differences between charging documents and jury instructions.

Citing to this court’s opinion in State v. Porter, Mr. Canela notes that charging

documents need not “mirror pattern to-convict jury instructions” because they

“serve very different purposes.” 186 Wn.2d 85, 93, 375 P.3d 664 (2016).

       However, to-convict instructions can provide guidelines for the essential

elements required in charging documents. This is because essential elements are

“essential” precisely because the jury must find that they are established by the

evidence in order to convict the defendant for a crime. As this court noted in

Kjorsvik, “[i]mposing the responsibility to include all essential elements of a crime

on the prosecution should not prove unduly burdensome since the ‘to convict’

instructions found in the Washington Pattern Jury Instructions – Criminal (WPIC)

delineate the elements of the most common crimes.” 117 Wn.2d at 102 n.13 (citing

11A WASHINGTON PRACTICE: PATTERN JURY INSTRUCTIONS: CRIMINAL (1977 &

Supp. 1986)). No substantive distinction exists since the essential elements

required for to-convict instructions—which must be found by a jury—are typically

the essential elements for charging documents. 9


       9
         While, in general—and in the present case—the essential elements required for to-
convict instructions are the same as the essential elements required for charging documents,
some cases may require more details in an information. However, even in such cases, the
absence of details about the underlying crime does not render the charging documents
constitutionally insufficient: “There are, of course, some cases where the specific crime intended
may be material to the defendant’s theory of the case . . . . Where an information does not allege
the nature and extent of the crime with which the defendant is accused, so as to enable the
defendant to properly prepare his or her defense, a bill of particulars is appropriate and is


                                                13
State v. Canela, No. 100029-4


       Mr. Canela also argues that the charging documents have “traditionally”

included premeditation in informations for attempted first degree murder. In

addition to citing several cases where the charging documents for attempted first

degree murder did include premeditation,10 Mr. Canela notes that the Washington

Association of Prosecuting Attorneys’ Charging Manual (2004) recommends

including “the elements of the underlying criminal offense” in an information. 11

Suppl. Br. of Resp’t at 16-17.

       As we noted in Orn, where the challenge focused on the trial court’s denial

of the request to include premeditation in the to-convict instruction—based on

redundancy—no error existed. Including premeditation or not adds nothing to the

jury’s decision: “[B]ecause ‘the definition of [first-degree] murder includes

premeditation[,]’ . . . the jury could not have convicted Orn of attempted first

degree murder without finding that he took a substantial step toward committing

first-degree murder with the premeditated intent to cause the death of another.” 197


specifically authorized by our court rules.” State v. Bergeron, 105 Wn.2d 1, 18-19, 711 P.2d
1000 (1985) (footnote omitted).
         10
            In re Pers. Restraint of Orange, 152 Wn.2d 795, 814, 100 P.3d 291 (2004); State v.
Rhode, 63 Wn. App. 630, 632, 821 P.2d 492 (1991); State v. Gay, 4 Wn. App. 834, 837, 486
P.2d 341 (1971). None of these cases make any findings as to whether premeditation is required
in charging documents for attempted first degree murder. Rather, these cases reference charging
documents that do include premeditation in the language used. Whether or not premeditation
needed to be included as an essential element was not before the courts.
11
   It should be noted that the recommended language quoted by Mr. Canela refers specifically to
attempted drug crimes (Mr. Canela quotes from pages 27 and 248 of the manual). The manual
offers no suggested language for attempted first degree murder. See PAMELA B. LOGINSKY,
WASH. ASS’N OF PROSECUTING ATT’YS, CHARGING MANUAL, http://waprosecutors.org/wp-
content/uploads/2019/04/2004-CHARGING-MANUAL.pdf [https://perma.cc/U2VR-QS3E].


                                              14
State v. Canela, No. 100029-4


Wn.2d at 362-63 (second alteration in original). Thus, while it is not reversible

error to include premeditation in a charging document for attempted first degree

murder, it is unnecessary; neither the to-convict instructions nor the charging

documents need to include premeditation as an essential element. Premeditation is

part of the definition of the specific intent element for attempted first degree

murder, but our case law establishes that definitions of essential elements are not

required for charging documents. See State v. Johnson, 180 Wn.2d 295, 302, 325

P.3d 135 (2014).

       Under Kjorsvik, a charging document must be constitutionally adequate

without premeditation as an essential element. Because the Court of Appeals

determined in Murry that charging documents for attempted first degree murder

would fail to state a crime when premeditation is omitted, Mr. Canela argues that

the Kjorsvik test is not satisfied in this case. We disagree and overrule State v.

Murry, 13 Wn. App. 2d 542.

       What is important is that a defendant be informed of the charged crime so

that he or she can effectively defend against the charges. A defendant can only

have the intent to commit premeditated first degree murder because the only

attempted first degree murder that exists is attempted premeditated first degree

murder; there cannot be a charge of attempted first degree felony murder or




                                          15
State v. Canela, No. 100029-4


attempted first degree extreme indifference murder. 12 If an information charges a

defendant with attempted first degree murder—naming the underlying crime and

including the essential elements of attempt as defined in Orn—that defendant is

given sufficient notice that the only form of underlying first degree murder is

premeditated first degree murder.

       Mr. Canela argues additionally that merely including the citation to the first

degree murder statute and naming the underlying crime is inadequate under State v.

Pry, 194 Wn.2d 745, 452 P.3d 536 (2019). In Pry, we held that an information

charging a defendant with rendering criminal assistance was constitutionally

deficient when the charging documents failed to include essential elements that

were contained in a separate criminal statute. We held that, without those elements,

citing to the statutes merely says “one commits a crime by committing a crime”

and thus does not apprise the defendant of the actual, specific charge. Pry, 194

Wn.2d at 759.

       However, the current case differs from Pry. Here, as discussed above, the

essential elements of attempted first degree murder are present in the

information—no additional elements must be added to apprise the defendant of the




       12
          Our case law supports this conclusion. In re Pers. Restraint of Richey, 162 Wn.2d 865,
867, 175 P.3d 585 (2008), held that attempted felony murder is a “nonexistent crime.” State v.
Dunbar, 117 Wn.2d 587, 594-95, 817 P.2d 1360 (1991), held that extreme indifference murder
requires no specific intent to kill and therefore does not support an attempt charge.


                                               16
State v. Canela, No. 100029-4


charged crime. The information at issue here, unlike the charging documents in

Pry, is sufficient to provide notification of the illegality for the behavior charged.

       Mr. Canela also argues that the charging documents must include

premeditation because, at trial, the State must prove premeditation in order to

secure a conviction for first degree murder. This argument conflates the standard of

proof needed at trial with the requirements of charging documents. An information

need only inform the defendant “of the nature and cause of the accusation”; the

State does not need to prove the accusation at the charging stage. While this court

has required charging documents to include facts that support the stated charges,

there is no requirement above the “plain, concise and definite written statement of

the essential facts.” CrR 2.1(a)(1).

       In the present case, the amended information included the essential elements

of attempted first degree murder: intent to commit the underlying crime and a

substantial step taken. The charging document identified first degree murder as the

underlying crime and provided specific facts—the use of a handgun to shoot the

victim—supporting the charge. We hold that the information is constitutionally

adequate.

                                   CONCLUSION

       We reverse the Court of Appeals and hold that premeditation is not an

essential element required in a charging document for attempted first degree



                                           17
State v. Canela, No. 100029-4


murder. We remand to the Court of Appeals to resolve any remaining appealed

issues that were not resolved.




:(&21&85




                                      18